Citation Nr: 1122571	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Whether new and material evidence has been received to reopen service connection for a low back disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in October 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a combined service connected disability rating of 70 percent, and has a disability rating for 50 percent for Post Traumatic Stress Disorder (PTSD).

2.  The Veteran is unable to maintain substantially gainful employment as a result of his service-connected disabilities.

3.  A July 2003 rating decision denied service connection for a back disability; the Veteran did not file a timely notice of disagreement regarding that decision.

4.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a back disability has been received since the July 2003 rating decision.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2010).

2.  The July 2003 rating decision denying service connection for a back disability became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
 
3.  New and material evidence has been received since the July 2003 denial of service connection for a back disability to reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a veteran of information and evidence necessary to substantiate a claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim of service connection for a low back disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board also grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary regarding the issue.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2010).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2010).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  Specifically, he contends that his posttraumatic stress disorder (PTSD) and his left knee disability have caused his unemployment.  He asserts that he has only training in the construction industry and that he cannot work in that field with his left knee disability and his PTSD.  He also claims that his medications make him sensitive to sunlight and affect his mental status. 

The Veteran has the following service-connected disabilities: PTSD rated at 50 percent, left knee degenerative joint disease with subluxation rated at 20 percent, tinnitus rated at 10 percent, left knee degenerative joint disease with limitation of motion rated at 10 percent, and impaired hearing rated as noncompensable (0 percent).  The combined service-connected disability rating is 70 percent.  As at least one disability is rated at more than 40 percent, with the combined rating above 70 percent, the percentage criteria for TDIU eligibility are met from April 3, 2003.  Therefore, entitlement to TDIU can be considered on a schedular basis.  38 C.F.R. § 4.16(a) (2010).

The evidence shows that the Veteran has not worked since June 2006.  The Social Security Administration (SSA) found that the Veteran has the residual functional capacity to lift and carry 20 pounds occasionally and 10 pounds frequently.  He is able to stand or walk no more than 2 hours in an 8 hour workday and sit for about 6 hours in an 8 hour workday.  The Veteran has unlimited ability to push or pull arm controls but must avoid pushing or pulling leg controls.  The Veteran should also avoid bending and crouching.  Due to his mental illness, the Veteran was not able to work in close proximity of coworkers and the general public.  SSA found the Veteran able to perform simple unskilled repetitive work.  They finally determined that as a result of the combination of the Veteran's physical and mental impairments, the Veteran is unable to perform work activities on a sustained basis.  

At the January 2007 VA examination, the examiner noted a work history in construction, to include driving trucks.  The construction involved climbing, walking, and going up and down stairs.  The Veteran stated that he could only go up and down stairs one step at a time.  He also cannot do any job that requires him to knee, like floor installation.  Additionally, he cannot operate the clutch that most trucks have.  The examiner specifically noted significant effects on the Veteran's occupational activities.  The examiner noted that the Veteran is unable to continue working in his usual occupation due to pain and limited mobility.  He also noted that the Veteran has a GED only with no specialized training in any other field.  

In a February 2007 VA psychiatric examination, although the examiner did not find total occupational impairment due to PTSD, he found that the Veteran has occasional decrease in work efficiency and intermittent periods of inability t o perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning regarding routine behavior, self-care, and normal conversation.   

The Board acknowledges the evidence of record that weighs against a finding of TDIU.  Several VA psychiatric examinations specifically noted that the Veteran is not unemployable due to his PTSD.  However, when considering the Veteran's combinations of physical and mental impairments, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Therefore, the Board finds that the criteria for TDIU have been met.  38 C.F.R. §§ 4.3, 4.7, 4.16 (2010).

Reopening Service Connection for a Low Back Disability

The Veteran's claim to reopen involves an underlying claim of service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A review of the record shows that a claim for service connection for a low back disability was originally denied in July 2003.  The Veteran was informed of that decision in a July 2003 notification letter.  The Veteran did not file a notice of disagreement regarding the July 2003 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO denied service connection for a low back disability in the prior final July 2003 rating decision, finding that the evidence did not show an injury, disease, or event during service.  Regarding the current claim on appeal, the RO denied reopening in June 2008, finding that new and material evidence had not been received, and the present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in June 2003, the Veteran has submitted additional evidence, including testimony during an October 2010 Board hearing and a newspaper article corroborating the Veteran's testimony regarding a serious automobile accident while in service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence suggests an injury during service, to which his current low back disability could be related.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to TDIU is granted.

New and material evidence having been received, service connection for a low back disability is reopened.  


REMAND

Because the Board has reopened the Veteran's claim of service connection for his low back, the Board must then address the issue of service connection for that issue on the merits.  When considering the evidence on the merits, the Board finds that further development is necessary before a final decision can be made.  

The Board notes that the new evidence that has been received includes evidence of a serious car accident during service.  The Veteran had previously been afforded a VA examination in relation 

Additionally, the Veteran testified that he received treatment for his low back at the Dunnellon Chiropractic Center.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, service connection for a low back disability is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the file all of the Veteran's medical records from the Dunnellon Chiropractic Center related to his low back disability.  The RO should document any attempts to obtain these records.

2.  The Veteran should be afforded a new VA examination to ascertain the nature and etiology of any low back disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current low back disabilities and clearly address the following:

As to any current low back disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's automobile accident during service.  The examiner should discuss the Veteran's reported history of symptoms since service separation.

A complete rationale must be provided for any opinion offered.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


